Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                   ALLOWANCE
                                              Election/Restrictions
This application is in condition for allowance except for the presence of claim 12-20 directed to Group II non-elected without traverse. Accordingly, claim 12-20 been cancelled.
1.                                        EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The application has been amended as follows: claim 12-20 been cancelled.

 The application has been amended as follows:
    - Replace claim 2 in its entirety with the following:
       -- 2. (Currently amended) The system as defined in claim 1 wherein the second system is a wastewater system having a waste tank in flow communication with the duct system and receiving the CO2 sublimate as the processing fluid to assist in sanitizing waste water effluent. --  

    - Replace claim 6 in its entirety with the following:
               -- 6. (Currently amended) The system as defined in claim 5 wherein the sublimation pocket incorporates apertures to receive the sublimated CO2 gas from and sized to meter flow of the sublimated CO2 gas through the refrigeration compartment at a predetermined rate. -- 

    - Replace claim 7 in its entirety with the following:
                 -- 7. (Currently amended) The system as defined in claim 6 further comprising a metering vent for metering the sublimated CO2 gas from the galley cart wherein the metering vent is in the bottom portion of the galley cart and in flow communication with the sublimation pocket. -- 

       - Replace claim 11 in its entirety with the following:
          -- 11. (Currently amended) The system as defined in claim 5 wherein the dry ice compartment is integral to the galley cart and contained with the refrigeration compartment within the housing. --  

2.    Claims 1-11 are allowable while 12-20 are cancelled. 
3.    The following is an examiner's statement of reasons for allowance: the prior art of record when considered as a whole, alone or in combination, fail to neither teach nor render obvious the limitation of a vent in flow communication with the refrigeration compartment and receiving CO2 sublimate therefrom; and a separate duct system in flow communication between the vent and a second system of a vehicle, said separate duct system configured for flow of the CO2 sublimate from the vent as an alternative processing fluid or working fluid in the second system.
4.      Closest prior art: Frank et al. (US 4,614,091) discloses a system (system of Fig. 1 of Frank) for venting a CO2 sublimate from a galley cart (1, mobile container), the system comprising: a first compartment (compartment of drawer 6) configured to contain CO2 (drawer contain dry-ice 14) sublimate; 3 refrigeration compartment (effective area 4}, the refrigeration compartment (4) in flow communication with the first compartment (via perforated bottom of drawer 6 that contain dry-ice; refer to col.2, lines 38-40) and located to receive downward gravity flow of the CO2 sublimate (whereas the sublimated CO2 flows down into the effective area 4; refer to col.2, lines 39-40} providing refrigeration for food in the refrigeration compartment (refer to col.2, lines 39- 40}; a vent (i.e. a vent flow of the sublimated CO2 gas via slits 7, refer to col.2, lines 38-41) in flow communication with the refrigeration compartment (6) and receiving CO2 sublimate therefrom.
         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."                                                
                                                    Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T/Examiner, Art Unit 3763   
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763